Citation Nr: 1605678	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right upper extremity residuals of a cold injury to include peripheral neuropathy.

2.  Entitlement to service connection for left upper extremity residuals of a cold injury to include peripheral neuropathy.

3.  Entitlement to service connection for right lower extremity residuals of a cold injury to include peripheral neuropathy.

4.  Entitlement to service connection for left lower extremity residuals of a cold injury to include peripheral neuropathy.

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss, prior to March 2, 2015.

6.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss, since March 2, 2015.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the United States Army from March 1954 to January 1956, to include a tour of duty in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In November 2014, the Board issued a decision granting service connection for an acquired psychiatric disorder, and remanding the remaining issues for further development.  The Agency of Original Jurisdiction (AOJ) implemented this grant in a June 2015 rating decision, and also granted an increased 10 percent rating for bilateral hearing loss, effective from March 2, 2015.  While no further question remains open on appeal with regard to a psychiatric disorder, the Veteran has not indicated satisfaction with either stage of rating for hearing loss, and hence both periods remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at an August 2014 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claims of service connection for cold injuries with residual peripheral neuropathies of the bilateral upper and lower extremities, a remand for further development is necessary. 

In November 2014, the Board remanded the matters for provision of a VA examination and securing of medical opinions as to whether a cold injury in service was at least as likely, and whether currently diagnosed neurological problems were at least as likely as not related to service, to include any cold injury.  The May 2015 examiner, however, did not address the first prong of the request and failed to comment on the likelihood of the occurrence of a cold injury, based on medical findings.  Further, he rendered a negative nexus opinion based solely on the lack of documentation of a cold injury in the record.  In doing so, he impermissibly discounted the probative value of the Veteran's lay evidence.  Therefore, remand for a new examination and opinion is necessary.

The failure of the examiner to fully respond to the Board's posed questions is attributable in part to the failure of development in another area.  The Veteran's service treatment records were previously identified as being lost or otherwise unavailable due to the 1973 fire at the National Personnel Records Center (NPRC) storage facility in St. Louis, Missouri.  The Board therefore directed development of a potential alternative source, the in-patient records from the 44th MASH Hospital at Yang Gu, Korea, where the Veteran stated he had been treated for an unknown condition.  A proper request was submitted in January 2015; NPRC responded in April 2015 that the Veteran's records, if they existed, would have been associated with his file and therefore lost in the 1973 fire.  NPRC therefore suggested filing of a new request for Surgeon General's Office (SGO) records, which could provide general information on the fact of treatment and the reason for such, even if details were lacking.  The AOJ filed such a request in May 2015.

However, the file does not reflect that any response was received, either to provide the SGO records or to certify their unavailability.  On remand, follow-up on the May 2015 request is required. 

Regarding the increased rating for hearing loss, VA treatment records that were obtained as a result of the remand indicate that the Veteran had audiometric testing done in April 2012.  As these results are relevant to the appeal and are not currently of record, they should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Obtain a copy of the audiometric test results that were completed at a VA facility in April 2012.  An April 24, 2012 VA Pasco Audiology Consult indicates that the Veteran had an audiogram and "to view audiometric data see "tools" "display audiogram."  As the Board cannot access the audiogram, the AOJ is asked to obtain a copy of the results of audiometric testing for the left and right ears at 1000, 2000, 3000 and 4000 Hertz and the results of word recognition testing.  If it is not clear that the word recognition testing was conducted using the Maryland CNC test, the AOJ should seek clarification from the facility/audiologist as to whether the Maryland CNC was utilized.

If the AOJ cannot access the audiogram results electronically, the AOJ should contact the Pasco facility and/or the audiologist who conducted the testing to obtain the test results.

2.  Follow up on the May 15, 2015, PIES request for SGO records (M05-V), and either associate secured records with the claims file or take appropriate action to certify such to be unavailable and properly notify the Veteran of such in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of step 2 above, schedule the Veteran for VA Cold Injury Protocol and Peripheral Nerves examinations.  The claims folder must be reviewed in conjunction with the examinations; if the examiner does not have access to the electronic file, relevant records must be provided for review.

All required testing should be performed to identify any current disorders of the upper and lower extremities, including peripheral neuropathy, cold sensitivity, arthritis, tissue loss, nail abnormalities, hyperhidrosis, etc.  

a) The examiner must opine as to whether clinical findings on examination make it at least as likely as not (50 percent probability or greater) that the Veteran sustained a cold injury to any of his extremities in the past, to include as he describes during his service in Korea.

b) The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed neurological condition is related to service, to include a cold injury therein.  The Board notes that the Veteran is competent to relate that he was exposed to extreme cold while serving in Korea.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

A full and complete rationale is required for all opinions expressed.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




